Name: COMMISSION REGULATION (EC) No 683/96 of 16 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 96/4 [ ENH Official Journal of the European Communities 17. 4. 96 COMMISSION REGULATION (EC) No 683/96 of 16 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 April 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p . 1 . b) OJ No L 22, 31 . 1 . 1995, p . 1 . 17. 4. 96 1 EN Official Journal of the European Communities No L 96/5 ANNEX to the Commission Regulation of 16 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value Third country code (') Standard import value 0702 00 20 052 66,6 0805 30 20 052 130,8 060 80,2 204 88,8 064 59,6 220 74,0 066 41,7 388 90,6 068 62,3 400 83,5 204 50,1 512 54,8 520 66,5 208 44,0 524l 100,8 212 97,5 528 74,5 624 128,3 600 70,3 \ 999 70,0 624 84,8 0707 00 15 052 92,5 999 83,6 053 156,2 0808 10 61,0808 10 63, 060 61)0 0808 10 69 052 64,0 l 066 53,8 064 78,6 068 69,1 284 75,5 388 77,7 204 144,3 400 73,2 624 87,1 404 67,8 999 94,9 416 72,7 0709 10 10 220 117,1 508 77,3 999 117,1 512 64,3 0709 90 75 052 68,6 524 94,5 204 77,5 528 65,6 412 54,2 624 86,5 624 209,2 728 107,3 999 102,4 800 78,0 0805 10 11 , 0805 10 15, 804 104,5 0805 10 19 052 48,3 999 79,2 204 42 3 0808 20 37 039 90,4 208 58,0 052 133,8 212 68,0 064 72,5 388 68,0 220 53,3 400 71,5 388 40,5 512 65,6 400 36,0 528 68,5 436 41,6 624 79,0 448 23,6 728 115,4 600 48,8 800 55,8 624 50,2 804 112,9 999 46,4 999 84,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999' stands for 'of other origin .